DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 01 weight percent blowing catalyst.  The lower limit for the amount of blowing catalyst set forth is 0.1 weight percent and not 0.01 weight percent (see Paragraph 0030 of the PG-PUB of the instant application).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0031443 to Sasaki et al. 
Regarding Claim 1.  Sasaki et al. teaches a polyurethane foam comprising the reaction product of a polyisocyanate compound, i.e. an A-side, with a polyol system solution, i.e. a B-side (Paragraphs 0017 - 0021).  
In Example 26, the polyisocyanate compound (B-1) is a polymethylene polyphenyl polyisocyanate (polymeric MDI) blend (Paragraph 0341; Table 2).  The total weight of the isocyanate reactive component in Example 26 can be calculated to 
i) 0 parts by weight (0 weight percent) of a polyether polyol having a functionality equal to 2 (Table 2);
ii) 45 parts by weight (37 weight percent) of Polyol A1-1, which is a polyether polyol having an average number of hydroxy groups (functionality) of 3 (Paragraphs 0270 - 0272; Table 2);
iii) 45 parts by weight (37 weight percent) of Polyol A2-1, which is a polyether polyol having an average number of hydroxy groups (functionality) of 4 (Paragraphs 0314 - 0316; Table 2);
iv) 10 parts by weight (8.2 weight percent) of a polymer-dispersed/copolymer polyol (Table 2);
v) 0.04 parts by weight (0.03 weight percent) Catalyst C-2 which is bis(2-dimethylaminoethyl)ether (Paragraph 0333; Table 2). Bis-dimethylaminoethyl ether is set forth in Paragraph 0030 of the PG-PUB of the instant application as a blowing catalyst;
vi) 0.6 parts by weight (0.5 weight percent) Catalyst C-1 which is triethylenediamine (Paragraph 0333; Table 2).  Triethylenediamine is set forth in Paragraph 0031 of the PG-PUB of the instant application as a gelling catalyst;

viii) 2.4 parts by weight (2.0 weight percent) of blowing agent (D) which is water (Paragraph 0340; Table 2).
Sasaki et al. does not expressly characterize the foam produced as semi-rigid.  However, Sasaki et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a semi-rigid polyurethane foam, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0031443 to Sasaki et al. in view of US 2014/0275305 to Svenson et al.
Regarding Claim 2.  Sasaki et al. teaches a process of forming polyurethane foam comprising the reaction product of a polyisocyanate compound, i.e. an A-side, with a polyol system solution, i.e. a B-side (Paragraphs 0017 - 0021).  
In Example 26, the polyisocyanate compound (B-1) is a polymethylene polyphenyl polyisocyanate (polymeric MDI) blend (Paragraph 0341; Table 2).  The total weight of the isocyanate reactive component in Example 26 can be calculated to correspond to 120.64 parts by weight by summing all of the amount ingredients other than the isocyanate shown in Table 2.  The isocyanate-reactive component in this example comprises:
i) 0 parts by weight (0 weight percent) of a polyether polyol having a functionality equal to 2 (Table 2);

iii) 45 parts by weight (37 weight percent) of Polyol A2-1, which is a polyether polyol having an average number of hydroxy groups (functionality) of 4 (Paragraphs 0314 - 0316; Table 2);
iv) 10 parts by weight (8.2 weight percent) of a polymer-dispersed/copolymer polyol (Table 2);
v) 0.04 parts by weight (0.03 weight percent) Catalyst C-2 which is bis(2-dimethylaminoethyl)ether (Paragraph 0333; Table 2);
vi) 0.6 parts by weight (0.5 weight percent) Catalyst C-1 which is triethylenediamine (Paragraph 0333; Table 2).  Triethylenediamine is set forth in Paragraph 0031 of the PG-PUB of the instant application as a gelling catalyst;
vii) 3 parts by weight (3 weight percent) of a cell opener (Table 2); and
viii) 2.4 parts by weight (2.0 weight percent) of blowing agent (D) which is water (Paragraph 0340; Table 2).
Sasaki et al. is silent with respect to volume ratio at which the A-side and B-side are blended.  However, Svenson et al. teaches the concept of preparing polyurethane foams in which the A-side and B-side are blended at volume ratio of about 1.0 to 5.0 (Paragraph 0041).  Sasaki et al. and Svenson et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the A-side and B-side in Example 26 at a volumetric ratio in the range taught by Svenson et al.  The motivation would have been that Svenson et al. teaches this is a suitable volumetric ratio of A-side to B-side in the preparation of flexible polyurethane foams.
In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Response to Arguments
Applicant's arguments filed May 4, 2021 have been fully considered but they are not persuasive.  Applicant argues that the polyurethane foams disclosed in the applied references and the presently claimed semi-rigid polyurethane foams have different properties and are applied to different automotive components.  However, it is the .  
With respect to Claim 1, Sasaki et al. teaches a polyurethane foam prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a semi-rigid polyurethane foam, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II). With respect to Claim 2, Sasaki et al., when modified in the manner proposed with Svenson et al., teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a semi-rigid polyurethane foam, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.
If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.